DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Applicant’s amendment filed on 11/19/2020.
Claims 1-20 are currently pending. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 10, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Luong et al.  (US 8,731,493 B2) in view of Nath et al (US 2010/0268524 A1; hereafter Nath).

With respect to claim 1, Luong discloses a method for data transmission rate control in a network (Title, Abstract) comprising the steps of:
establishing a connection to a device under test (14, DUT of FIG. 1; col. 1, lines 23-35), and
transmitting rate control commands (col. 4, lines 18-45; see using data rates of 6 Mbps and 54 Mbps; col. 6, lines 10-25, see the 54, 48, and 36 Mbps) to the device under test (14, DUT of FIG. 1; col. 1, lines 23-35) via vendor specific information element fields (col. 4, lines 24-28; col. 6, lines 26-32, see the ICMP used at testing speed ) of transmitting frames in order to control the transmission rate (col. 4, lines 18-45; see using data rates of 6 Mbps and 54 Mbps) of the device under test (14, DUT of FIG. 1; col. 1, lines 23-35).

Luong does not disclose wherein the vendor specific information element fields of the transmitting frames correspond to vendor specific information elements of IEEE 802.11 signaling and corresponding vendor specific action frames are utilized for transporting signaling commands in order to control transmission behavior of the device under test.

Nath discloses wherein the vendor specific information element fields (1002, 1004 in FIG. 10; 1002, 1104, 1106 in FIG. 11; paragraphs [0167], [0168], [0169], [0170], see the second bit position command) of the transmitting frames correspond to vendor specific information elements of IEEE 802.11 signaling and corresponding vendor specific action frames (1002, 1004 in FIG. 10; 1002, 1104, 1106 in FIG. 11; paragraphs [0167], [0168], [0169], [0170], see the second bit position command) are utilized for transporting signaling commands in order to control transmission behavior of the device under test (DUT in FIG. 5; DUT in FIG. 6).

Nath teaches the benefit of testing results for specific quality conditions on the internet and wireless networks (paragraphs [0012], [0013], [0014]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the packet bit commands as taught by Nath in the method and apparatus of Luong to produce an expected result.


With respect to claim 6, Luong further discloses wherein the method further comprises the step of updating the rate control commands (col. 4, lines 18-45; see using data rates of 6 Mbps and 54 Mbps) periodically (col. 6, lines 9-50, see the beacon controlling data rate as periodic update depending on  link quality).

With respect to claim 10, Luong discloses an apparatus (12, Tester in FIG. 1; Abstract) for data transmission rate control in a network comprising:
a communication unit (20 in FIG. 1) adapted to establish a connection with a device under test (14, DUT of FIG. 1; col. 1, lines 23-35), and a processing unit adapted to generate rate control commands (col. 4, lines 18-45; see using data rates of 6 Mbps and 54 Mbps; col. 6, lines 10-25, see the 54, 48, and 36 Mbps)  in vendor specific information element fields (col. 4, lines 24-28; col. 6, lines 26-32, see the ICMP used at testing speed )  of transmitting frames, 
20 in FIG. 1) is adapted to transmit the rate control commands (col. 4, lines 18-45; see using data rates of 6 Mbps and 54 Mbps; col. 6, lines 10-25, see the 54, 48, and 36 Mbps)  in the vendor specific information element fields (col. 4, lines 24-28; col. 6, lines 26-32, see the ICMP used at testing speed )  of the transmitting frames to the device under test (14, DUT of FIG. 1; col. 1, lines 23-35) in order to control the transmission rate of the device under test (14, DUT of FIG. 1; col. 1, lines 23-35).

Luong does not disclose wherein the vendor specific information element fields of the transmitting frames correspond to vendor specific information elements of IEEE 802.11 signaling and corresponding vendor specific action frames are utilized for transporting signaling commands in order to control transmission behavior of the device under test.

Nath discloses wherein the vendor specific information element fields of the transmitting frames correspond to vendor specific information elements (1002, 1004 in FIG. 10; 1002, 1104, 1106 in FIG. 11; paragraphs [0167], [0168], [0169], [0170], see the second bit position command) of IEEE 802.11 signaling and corresponding vendor specific action frames (1002, 1004 in FIG. 10; 1002, 1104, 1106 in FIG. 11; paragraphs [0167], [0168], [0169], [0170], see the second bit position command) are utilized for transporting signaling commands in order to control transmission behavior of the device under test (DUT in FIG. 5; DUT in FIG. 6).

Nath teaches the benefit of testing results for specific quality conditions on the internet and wireless networks (paragraphs [0012], [0013], [0014]).  Thus, it would have been obvious 

With respect to claim 15, Luong further discloses wherein the processing unit is further adapted to update the rate control commands (col. 4, lines 18-45; see using data rates of 6 Mbps and 54 Mbps) periodically (col. 6, lines 9-50, see the beacon controlling data rate as periodic update depending on  link quality).

With respect to claim 19, Luong further discloses a system comprising an apparatus of claim 10 and a device under test (14, DUT of FIG. 1; col. 1, lines 23-35) for data transmission rate control in a network (1 of FIG. 1; col. 1, lines 14-35).

Claims 2-5 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Luong in view of Nath and further in view of Garcia et al. (US 2007/0254643; hereafter Garcia).

With respect to claim 2, Luong does not disclose wherein the method further comprises the step of exchanging capability information with the device under test during or after the association of the connection.
Garcia discloses wherein the method further comprises the step of exchanging capability information (paragraph [0032], see the frame with the SSID and supported data rates) with the device under test (60 in FIG. 1; A2 in FIG. 2) during or after the association of the connection.

Garcia teaches the benefit of improved testing accuracy by using DUT capabilities when under test conditions (paragraphs [0010] and [0011]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the capability reporting as shown in Garcia with the method and apparatus of Luong to produce an expected result.

With respect to claim 3, Luong does not disclose wherein the capability information received from the device under test are rate control capabilities of the device under test.
Garcia discloses wherein the capability information (paragraph [0032], see the frame with the SSID and supported data rates) received from the device under test (60 in FIG. 1; A2 in FIG. 2) are rate control capabilities of the device under test.

Garcia teaches the benefit of improved testing accuracy by using DUT capabilities when under test conditions (paragraphs [0010] and [0011]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the capability reporting as shown in Garcia with the method and apparatus of Luong to produce an expected result.

With respect to claim 4, Luong does not disclose wherein the method further comprises the step of generating the rate control commands based on a corresponding rate control capability of the device under test.
Garcia discloses wherein the method further comprises the step of generating the rate control commands based on a corresponding rate control capability (paragraph [0032], see the frame with the SSID and supported data rates) of the device under test (60 in FIG. 1; A2 in FIG. 2).

Garcia teaches the benefit of improved testing accuracy by using DUT capabilities when under test conditions (paragraphs [0010] and [0011]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the capability reporting as shown in Garcia with the method and apparatus of Luong to produce an expected result.

With respect to claim 5, Luong does not disclose wherein the method further comprises the step of activating a specific rate control capability of the device under test by transmitting a respective rate control command.
Garcia discloses wherein the method further comprises the step of activating a specific rate control capability (paragraph [0032], see the frame with the SSID and supported data rates) of the device under test (60 in FIG. 1; A2 in FIG. 2) by transmitting a respective rate control command.

paragraphs [0010] and [0011]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the capability reporting as shown in Garcia with the method and apparatus of Luong to produce an expected result.

With respect to claim 11, Luong does not disclose wherein the communication unit is further adapted to exchange capability information with the device under test during or after the association of the connection.

Garcia discloses wherein the communication unit is further adapted to exchange capability information (paragraph [0032], see the frame with the SSID and supported data rates) with the device under test (60 in FIG. 1; A2 in FIG. 2) during or after the association of the connection.

Garcia teaches the benefit of improved testing accuracy by using DUT capabilities when under test conditions (paragraphs [0010] and [0011]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the capability reporting as shown in Garcia with the method and apparatus of Luong to produce an expected result.

With respect to claim 12, Luong does not disclose wherein    the    capability information received from the device under test are rate control capabilities of    the    device under test.
Garcia discloses wherein    the    capability information (paragraph [0032], see the frame with the SSID and supported data rates) received from the device under test are rate control capabilities of    the    device under test (60 in FIG. 1; A2 in FIG. 2).

Garcia teaches the benefit of improved testing accuracy by using DUT capabilities when under test conditions (paragraphs [0010] and [0011]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the capability reporting as shown in Garcia with the method and apparatus of Luong to produce an expected result.

With respect to claim 13, Luong does not disclose wherein    the    processing unit is further adapted to generate the rate control commands based on a corresponding rate control capability of the device under test.
Garcia discloses wherein    the    processing unit is further adapted to generate the rate control commands based on a corresponding rate control capability (paragraph [0032], see the frame with the SSID and supported data rates) of the device under test (60 in FIG. 1; A2 in FIG. 2).

Garcia teaches the benefit of improved testing accuracy by using DUT capabilities when under test conditions (paragraphs [0010] and [0011]).  Thus, it would have been obvious to one 

With respect to claim 14, Luong does not disclose wherein the communication unit is further adapted to transmit a respective rate control command thereby activating a specific rate control capability of the device under test.
Garcia discloses wherein the communication unit is further adapted to transmit a respective rate control command thereby activating a specific rate control capability (paragraph [0032], see the frame with the SSID and supported data rates) of the device under test (60 in FIG. 1; A2 in FIG. 2).

Garcia teaches the benefit of improved testing accuracy by using DUT capabilities when under test conditions (paragraphs [0010] and [0011]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the capability reporting as shown in Garcia with the method and apparatus of Luong to produce an expected result.


Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Luong in view of Nath and further in view of Kumar et al. (US 9,810,735 B2; hereafter Kumar).

With respect to claim 9, Luong does not disclose wherein the method further comprises the step of generating a reset command in the transmitting frames, thereby transmitting the reset command to the device under test in order to reset the device under test.

Kumar discloses wherein the method further comprises the step of generating a reset command (col. 4, lines 20-65, see the Factory resets DUT) in the transmitting frames, thereby transmitting the reset command (col. 4, lines 20-65, see the Factory resets DUT) to the device under test in order to reset the device under test (206, 208 of FIG. 2).

Kumar teaches the benefit of faster, more efficient DUT testing by parallel testing (col. 2, lines 4-16).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the reset as taught by Kumar in the method and apparatus of Luong to achieve an expected result.

With respect to claim 18, Luong does not disclose wherein the processing unit is further adapted to generate a reset command in the transmitting frames, thereby transmitting the reset command to the device under test in order to reset the device under test.

Kumar discloses wherein the processing unit is further adapted to generate a reset command (col. 4, lines 20-65, see the Factory resets DUT) in the transmitting frames, thereby transmitting the reset command (col. 4, lines 20-65, see the Factory resets DUT) to the device under test in order to reset the device under test (206, 208 of FIG. 2).

Kumar teaches the benefit of faster, more efficient DUT testing by parallel testing (col. 2, lines 4-16).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the reset as taught by Kumar in the method and apparatus of Luong to achieve an expected result.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Luong in view of Nath and further in view of PHUAH et al. (US 2011/0149720 A1; hereafter PHUAH).

With respect to claim 20, Luong does not disclose wherein the network is a wireless local area network and wherein the system operates as a part of a Basic Service Set.

PHUAH discloses wherein the network is a wireless local area network (paragraph [0015]) and wherein the system operates as a part of a Basic Service Set (Figure 9; paragraphs [0175] and [0176]).

PHUAH teaches the benefit of local testing and configuration by using standard service settings (paragraph [0001]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the wireless testing as taught by PHUAH in the method and apparatus of Tolly to produce an expected result.


Allowable Subject Matter
Claims 7, 8, 16, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1 -20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian T O'Connor whose telephone number is (571)270-1081.  The examiner can normally be reached on Mon-Fri Flex 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN T O CONNOR/
Primary Examiner, Art Unit 2465                                                                                                                                                                                           February 25, 2021